DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




(Claim 1):  A control system for an internal combustion engine comprising a combustion chamber of the internal combustion engine in which positive tumble flow is generated; an ignition apparatus which is provided as a center of a ceiling part of the combustion chamber; and a direct injector which is provided adjacent to the ignition apparatus; the control system comprising: a control unit which is configured to control injection timing of the direct injector based on a load of the engine, wherein when the load of the engine is below a predetermined load, the control unit is configured to control the injection timing to a first crank angle section which a first crank angle and a first end crank angle which are both within an intake stroke of the engine, wherein in a first control mode, when the load of the engine is greater than the predetermined load, the control unit is configured to control the injection timing to a second crank angle section with a second start crank angle and a second end crank angle, the second start crank angle being within the intake stroke of the engine and on a retard side of the first crank angle; and the second end crank angle being within a first half of a compression stroke of the engine, wherein in a second control mode, when the load of the engine is greater than the predetermined load the control unit is configured to control the injection timing to a third crank angle section, a start crank angle of the third crank angle section being the same as the first crank angle, and an end crank angle of the third crank angle section being within the first half of the compression stroke of the engine, and wherein in the second control mode the control unit is configured to decrease fuel pressure in a fuel tuning providing the direct injector with fuel in a compressed state from a maximum value.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: Inoue et al. US 20190101071 A1 (Inoue) is considered to be the closest art of record and was relied on in the prior 102 anticipation rejection of independent claim 1 seen in the prior final rejection. Claim 1 has since been amended in the most recent claim set dated 09/23/2020, Inoue in view of the further prior art considered by the examiner fail to render the entirety of the limitations of independent claim 1. Therefore, a notice of allowance has been issued.
In particular with regards to claim 1, Inoue discloses a control system for an internal combustion engine (Abstract, Background, Figs. 1-4) comprising a combustion chamber (17) of the internal combustion engine (1) in which positive tumble flow is generated (pars [0032, 0101]); an ignition apparatus (25) which is provided as a center of a ceiling part of the combustion chamber (par [0091]); and a direct injector (6) which is provided adjacent to the ignition apparatus; the control system comprising: a control unit (10) which is configured to control injection timing of the direct injector based on a load of the engine (Figs. 7, 9, 17 pars [0263-0324]), wherein when the load of the engine is below a predetermined load (602, Fig. 7), the control unit is configured to control the injection timing to a first crank angle section which a first crank angle and a first end crank angle which are both within an intake stroke of the engine (6021, Fig. 17), wherein in a first control mode, when the load of the engine is greater than the predetermined load (604, Fig.7) , the control unit is configured to control the injection timing to a second crank angle section with a second start crank angle and a second end crank angle, the second start crank angle being within the intake stroke of the engine and on a retard side of the first crank angle; and the second end crank angle being within a first half of a compression stroke of the engine (6041, Fig.17), wherein in a second control mode, when the load of the engine is greater than the predetermined load the control unit is configured to control the injection timing to a third crank angle section, a start crank angle of the third crank angle section being the same as the first crank angle, and an end crank angle of the third crank angle section being within the first half of the compression stroke of the engine, and wherein in the second control mode the control unit is configured to decrease fuel pressure in a fuel tuning providing the direct injector with fuel in a compressed state from a maximum value (Par [0090] states. The highest fuel pressure in the fuel supply system 61 may be, for example, about 120 MPa. The pressure of fuel to be supplied to the injector 6 may be changed according to an operation state of the engine 1”).
Inoue fails to render anticipate or render obvious in view of the additional prior art cited of record wherein in a second control mode, when the load of the engine is greater than the predetermined load the control unit is configured to control the injection timing to a third crank angle section, a start crank angle of the third crank angle section being the same as the first crank angle, and an end crank angle of the third crank angle section being within the first half of the compression stroke of the engine, and wherein in the second control mode the control unit is configured to decrease fuel pressure in a fuel tuning providing the direct injector with fuel in a compressed state from a maximum value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4955339 A discloses where an amount of fuel injection is reduced as an engine load increases.
US 20160115895 A1 discloses where an amount of fuel injection is reduced as an engine load increases.
US 5127378 A discloses retarding the timing of fuel delivery based on engine operation.
US 20060016431 A1 discloses adjusting injection timing but not the period.
US 20190145337 A1 another similar invention disclosed by Inoue et al.
US 20190360449 A1 discloses both send and third crank angle sections end crank angles occurring in a compression stroke. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747                                                                                                                                                                                                        

/JACOB M AMICK/Primary Examiner, Art Unit 3747